DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s claim amendment, supplementary amendment, and remarks submitted on 11/08/2022, 11/07/2022, and/or 06/24/2022 are acknowledged.
Claims 1-3 and 7-20 are pending.
Claims 2-3 are amended.
Claims 7-20 are new.
Claims 4-6 are canceled.
Claims 1 and 15 are withdrawn.
Claims 2-3, 7-14, and 16-20 have been examined on the merits.
Applicant’s election without traverse of Group II, claims 2-3 and 7-20, drawn to a method of using the catalyst, filed on 6/24/2022 and 11/8/2022, is acknowledged.
Claims 1 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant’s election of the species: Schewanella sp MTCC 25020; metal ion-containing inorganic slat; a 2D material from a group of graphene, porous graphene, graphene nanoparticles, and single walled CNT; and fuel precursor of methanol, respectively, in response to the four species requirements No.1-No. 4 set forth in the prior office action is acknowledged.  It is noted that Applicant’s election of the species requirement No. 4, fuel precursor, is moot, because the fuel precursor is not among the species of counter ion precursors subjected to election, which were recited in previously present claims 4-6, now cancelled. 
Claim 15 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. Claims 2-3, 7-14, and 16-20 are under consideration and are being examined herein to the extent they are directed to the elected invention.
Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Priority
Acknowledgment is made of applicant's claim for foreign priority to INDIA 201821008490 filed on 03/08/2018 under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.

Drawings
The drawings submitted on 05/24/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Specification
The abstract of the specification, submitted on 03/07/2019, is objected to as it contains legal phraseology.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the recitation of “Gr-Np/TiC/Cd2+”. Abbreviation should be spelled out at least once in the claims.  Appropriate correction is required

Claim Rejections - 35 USC § 112(b), or 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite due to the recitation of “an inorganic carbon … such as carbonates and bicarbonates”.  The term "such as" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).   
Claim 16 recites the limitation “Gr-Np/TiC/Cd2+”. The slashes “/” between Gr-Np and TiC as well as between TiC and Cd2+ are unclear as to what they are limiting. The specification does not define this phrase. The terms “Gr-Np”, “TiC” and “Cd2+” are directed to different chemical components. It is unclear whether the slash meant to indicate “and” or “or”.  For the purpose of examination, the phrase is interpreted as “a combination of graphene nanoparticle (GR-NP), TiC, and a salt containing a Cd2+ ion”.   

Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claim 20 further recites the limitation “direct sunlight” as the light source, whereas the base claim 3 defines that the light source has a wavelength in the range of more than 400 nm. In view of the fact that visible light in the direct sunlight has a wavelength in the range of 380nm to 700 nm, the scope of Claim 20 is broader than that of Claim 3 upon which is depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent clai0m(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 7-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained.
The claims 2-3, 7-14, and 17-20 are directed to a method for bio-assisted conversion of CO2 or a biogas to fuel precursors, comprising steps: adding a semiconducting hybrid catalyst consisting of electroactive microorganisms and semi-conducting particles, sparging CO2 or biogas and irradiating the semiconducting hybrid catalyst, thereby converting CO2 or a biogas to the fuel precursors. Claims 2-3, 8, 11-14, and 17-20 are extremely broad and cover the use of any semiconducting hybrid catalyst formed by any electroactive microorganisms and any semi-conducting particles. Although Claim 8 defines the semi-conducting particles, the claim is still extremely broad since the recited components can be any precursor metal component, any electron facilitator, and any dye molecule.  Claims 9 and 10 define the precursor metal component and the electron facilitator, respectively, but the claims still leave, respectively, the electron facilitator and dye molecule, and the precursor metal component and the dye molecule widely open.    
The specification of the instant application discloses eight working examples for CO2 conversion to fuel precursors in specific electroactive microorganisms recited in claim 7, in which the semi-conducting particles are only limited to contain the precursor metal component and the electron facilitator, respectively recited in claims 9 and 10.  
However, there is no guidance in the specification or prior art regarding how to identify any other precursor metal component, electron facilitator, or dye molecule for forming efficient semi-conducting particles, thus effectively producing photo-generated electrons and transferring them to any electroactive microorganisms, encompassed by the scope of the claims.  
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “without such disclosure, the claimed methods cannot be said to have been described.”).

Without additional information, the skilled artisan cannot envision which chemical components can be used as any other precursor metal component, electron facilitator, or dye molecule in the clamed invention for forming any efficient semi-conducting particles, thus effectively producing photo-generated electrons and transferring them to any electroactive microorganisms, encompassed by the scope of the claims.  Adequate written description requires more than a mere statement that it is part of the invention.  
Therefore, the full breadth of “the semi conducting particles” and “the semi-conducting biogenic hybrid catalyst” (containing the semi conducting particles)  encompassed by the claims 2-3, 7-14, and 17-20 do not meet the written description provision of 35 USC 112, first paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakimoto et al. (Science, 2016, 351(6268): 74-77, cited in IDS) along with attached Supplemental Materials of Sakimoto et al. (published at the same time as Sakimoto et al., see the section of “Supplemental Materials” in page 77 of Sakimoto et al.).
Regarding Claims 2 and 12, Sakimoto et al. teach a method for bio-assisted conversion of CO2 to an acetic acid product (Note: this product reads on the group of the fuel precursors specifically recited in Claim 2); comprising adding to a culture medium (i.e. UPM, DPM, or USM medium) an inorganic semi-conducting hybrid catalyst consisting of cadmium sulfide (CdS) nanoparticles and a nonphotosynthetic bacterium, Moorella thermoacetica (Note: this bacterium reads on the “electroactive microorganisms” recited in Claim 2, as evidenced by the disclosure of the instant specification); sparging CO2 through the culture medium and irradiating the suspension of semi-conducting hybrid catalyst in a tube/reactor with a light source, thereby photo-generated electrons being transferred into cells of Moorella thermoacetica for the bio-assisted conversion of CO2 to the acetic acid product; and recovering the acetic acid product and measuring the photosynthesis production of acetic acid; wherein the method is performed in a batch mode (abstract; page 75: left col/last two paras, and page 75/middle col – page 76/middle col; Figs. 1-3; Supplemental materials: pages 2, 3/first and last paras, 4/paras 1-2, 6/Reaction Equations; and Figs. S1-S9); wherein the semi-conducting hybrid catalyst is located on a cell surface of Moorella thermoacetica (Figs. 1a, 2a and 2b); and wherein the light source is from LED light having a wavelength 405 +/- 5 nm or from collimated mercury lamp having a wavelength of 435-485 nm (reading on the range recited in step (b) of claim 2) (page 75/line 2 from the bottom of the last para, page 76/middle col/line 4; Supplementary Material: page 4/last 3 lines and page 5/lines 1-3). It is noted that in addition to the 435-485 nm the wavelength of 405 +/- 5 nm taught by Sakimoto et al. also reads on the claimed range “>400 nm” recited in step (b) of claim 2, since the wavelength species taught by Sakimoto et al. are sufficiently limited, one would immediately envisage the wavelengths above 400 nm.  Regarding the limitation “transparent reactor” recited in claim 2, the tube/reactor used in the method of Sakimoto et al. is transparent, as supported by Fig. S7 in Supplemental materials. 
Regarding Claim 11, the CO2 in the method of Sakimoto et al. is sourced from an inorganic carbon as dissolved carbon dioxide, specifically a bicarbonate ion in aqueous solution. See page 2/line 17, wherein NaHCO3 is provided in the culture medium.
Regarding 13, the additional limitation further limits the continuous mode specified in claim 12. But, the claim 13 does not further limit the claim 12 to require that 'the method' of claim 12 is performed in a continuous mode.  Therefore, the teaching of Sakimoto et al. meets the limitation of the claim 13.
Regarding Claim 14, Sakimoto et al. teach the light source is a dark-light intermittent light source (abstract/line 2 from the bottom, Fig. 3D).  
Therefore, in view of the teachings of Sakimoto et al., the method of Claims 2 and 11-14 is anticipated by the method of Sakimoto et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 2-3, 7,  11-14, and 17-20 are rejected under 35 U.S.C. 103 as being obvious over by Sakimoto et al. (Science, 2016, 351(6268): 74-77, cited in IDS) along with attached Supplemental Materials of Sakimoto et al. (published at the same time as Sakimoto et al., see the section of “Supplemental Materials” in page 77), in view of Kumar (US 20170058409, 2017).   
The teachings of Sakimoto et al. are described above.
	Regarding Claim 7, Sakimoto et al. do not teach the electroactive microorganism is Schewanella sp MTCC 25020.  However, it would have been obvious to replace the electroactive microorganism, Moorella thermoacetica, with the electroactive microorganism, Schewanella sp MTCC 25020, in the method of Sakimoto et al. for forming the semi-conducting hybrid catalyst and bio-assisted conversion of CO2 to acetic acid or other valuable products by employing photogenerated electrons, because it had been known in the art that Schewanella sp MTCC 25020 is an electroactive microorganism that contains extracellular electron acceptors capable of transporting photogenerated electrons into cells for synthesizing bioproducts, and that Schewanella sp MTCC 25020 is effective at receiving photogenerated electrons and employing them for bio-assisted convention of CO2 into organic products, such as acetic acid or other valuable compounds.  In support, Kumar teaches a method for bio-assisted conversion of CO2 to organic compounds, comprising: sparging and passing CO2 to a biofilm element consisting of electroactive microorganisms in a cathode chamber; irradiating with a light source for generating electrons, and transferring the photo-generated electrons to the electroactive microorganisms, thereby generating organic compounds, wherein the organic compounds are selected from methanol, ethanol, acetic acid, butanol, proponal, propionic acid, formic acid, butanedioic acid in mixture or individually; and wherein the electroactive microorganisms contain Schewanella sp MTCC 25020 (abstract, Claims 10 and 15-16). 
	Regarding Claims 3 and 17-20, the teachings of Sakimoto et al. herein relied upon render all the limitations for the claims anticipated and/or obvious with the exception to the limitation “the fuel precursors comprise a mixture of methanol, ethanol, and acetic acid” as recited in claim 3.  Kumar teaches generating organic products comprising a mixture of methanol, ethanol, and acetic acid by using electroactive microorganisms selected from a group having Schewanella sp MTCC 25020 along with Enterobacter aerogenes, Serratia sp., and Alicaligens sp. (paras 0141-142, 0072/lines 2-6 from bottom).  In view of the combined teachings of Sakimoto et al. and Kumar, it would have been obvious to replace the electroactive microorganism Moorella thermoacetica with the electroactive microorganisms taught by Kumar in the method of Sakimoto et al., thus arriving at a method for bio-assisted conversion of CO2 to organic products comprising a mixture of methanol, ethanol, and acetic acid, for the reasons indicated above.
	Regarding Claim 11, Kumar further teaches that any convenient source of CO2 can be used as substrate for producing organic compounds; and the CO2 has multiple sources: including carbon dioxide in an effluent from a combustion process of coal, petroleum processing, biomass gasification, an industrial process that releases carbon dioxide, and industrial flue gas. Kumar further teaches using solubilized CO2 in the form of bicarbonate as a source of CO2 (para 0107/lines 1-5). These teachings demonstrate that it had been well known in the art to employ flue gas, process gas, or dissolved CO2  (bicarbonate ion) as a CO2 source for conversion into valuable organic products, thus further rendering the limitations “flue gas”, “process gas”, “inorganic carbon as dissolved carbon dioxide” and “bicarbonate” in claim 11 to be obvious. 
	Regarding the limitation “continuous mode” recited in Claims 12 and 13, it is a common practice in the art to perform microbial conversion of CO2 into valuable organic products in a continuous mode, as supported by Kumar, who teaches the CO2 conversion process can be run in batch mode, semi-continuous mode, or continuous mode (para 0096/last 2 lines). With regard to the limitation “the plurality of reactors is placed parallel to each other. It is an obvious design choice to select a specific number of reactors and specific arrangement of these reactors. Thus, the combined teachings of the cited prior art render the claimed limitation to be obvious.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
 
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653